Citation Nr: 0832467	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-33 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In May 2007, the veteran testified before an Acting Veterans 
Law Judge (VLJ) via videoconference.  A copy of the hearing 
transcript is of record and has been reviewed.

In July 2007, the Board denied the veteran's service 
connection claims for a cervical spine disability, a lumbar 
spine disability, a right eye disability, a bilateral leg 
disability, and headaches.  The veteran appealed the July 
2007 denials of service connection for a cervical spine 
disability, a lumbar spine disability, and a bilateral leg 
disability to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the veteran's representative 
filed a Joint Motion for Partial Remand, received in June 
2008, requesting that the Court vacate the challenged 
denials, and remand those issues for further development.  In 
the same month, the Court granted the motion and vacated the 
above-mentioned July 2007 denials.  

Because the veteran did not challenge the portion of the July 
2007 decision that denied entitlement to service connection 
for a right eye disability and headaches, the Court 
considered those issues abandoned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran is seeking service connection for a cervical 
spine disability, a lumbar spine disability, and a bilateral 
leg disability.  Pursuant to the June 2008 Joint Motion for 
Partial Remand and associated Court Order, further 
development is necessary prior to analyzing the claims on the 
merits.  

The Joint Motion for Partial Remand indicated that the Board 
violated 38 U.S.C. § 5103A in that the veteran was not 
afforded medical nexus opinions regarding a possible 
relationship between his current cervical spine disability, 
lumbar spine disability, and bilateral leg disabilities, and 
an in-service event.  

Service treatment record dated in September 1992 shows an 
assessment of mechanical low back pain.  The veteran asserts 
that his current back disabilities are a result of carrying a 
heavy rucksack and radio operation equipment on long marches 
and slow runs, and that there is a continuity of symptoms 
between the in-service back pain and his current disabilities 
of the spine.  In light of the Joint Motion and the above-
discussion, the Board finds that VA opinions are necessary 
which address the likely etiology of current cervical and 
lumbar spine disabilities.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The veteran also reports numbness of the legs, as well as 
radicular pain.  As noted in the Joint Motion for Partial 
Remand, an examination is warranted to determine if the 
veteran's leg complaints are symptoms of his lumbar spine 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).

Lastly, as noted, the veteran presented testimony before an 
Acting VLJ in May 2007 via videoconference.  That Acting VLJ 
is no longer employed by the Board.  As a result, the veteran 
should be afforded an additional hearing, if he so chooses.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  The 
veteran is entitled to a hearing before a VLJ, either in 
person, or via video conference in lieu of an in-person 
hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002 
& Supp. 2007); 38 C.F.R. § 20.700 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo VA spine and neurological 
examinations.  The claims folder should 
be made available to the examiners for 
review in conjunction with the 
examinations, and the examiners should 
acknowledge such review in the 
examination reports.  

The examiners must identify all lumbar 
and cervical spine pathology, to include 
any neurological symptoms particularly in 
the legs. 

For any cervical and/or lumbar spine 
disability found, the examiners should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it is related to active service.  Any 
opinions should be reconciled with the 
September 1992 assessment of mechanical 
low back pain, and Dr. Hicklin's July 
2003 private statement.  

If the examiners relate the lumbar spine 
disability to service, they should also 
opine as to whether there is a 50 percent 
probability or greater that any current 
bilateral leg disability, to include any 
numbness or radicular pain, is related to 
the lumbar spine disability.  

The examiners should provide the 
rationale for all conclusions reached.  
2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.  

3.  In addition, if the benefits sought 
on appeal are not granted, contact the 
veteran and afford him another personal 
hearing before a VLJ, as the Acting VLJ 
who conducted the May 2007 
videoconference hearing is no longer 
employed by the Board.  The veteran 
should be offered either a 
videoconference hearing, or a Travel 
Board hearing, both of which require him 
to appear at the RO.  If he chooses not 
to attend an additional hearing, that 
decision should be noted in the claims 
folder.

If the veteran wishes to attend another 
hearing, the RO should schedule the 
veteran for the hearing of his choice, 
either a videoconference hearing or a 
Travel Board hearing.  Notify him of the 
scheduled hearing at the latest address 
of record.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

Thereafter, the case should be returned to the Board for 
further appellate consideration.   The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




